Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 1 of 12




           EXHIBIT 1
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 2 of 12   1
     j522espC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    ESPIRITU SANTO HOLDINGS, LP,

4                     Petitioner,                  New York, N.Y.

5                v.                                19 Civ. 3930(CM)

6    LIBERO PARTNERS, LP AND
     ESPIRITU SANTO TECHNOLOGIES,
7    LLC,

8                     Respondents.

9    ------------------------------x               Hearing

10                                                 May 2, 2019
                                                   12:05 p.m.
11
     Before:
12
                             HON. COLLEEN MCMAHON,
13
                                                   District Judge
14

15
                                   APPEARANCES
16

17   HOGAN LOVELLS US LLP
          Attorneys for Plaintiff
18   BY: DAVID DUNN
          MARK R. CHESKIN
19        BENJAMIN FLEMING

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 3 of 12     2
     j522espC

1               (Case called)

2               THE COURT:    19 Civ. 3930, Espiritu Santo Holdings v.

3    Libero Partners.

4               Your appearances.

5               MR. DUNN:    David Dunn, Hogan Lovells, on behalf of the

6    petitioner.    With me is my partner from Miami, Mark Cheskin,

7    who is in the process of applying for admission pro hac vice;

8    and my associate Ben Fleming.

9               THE COURT:   All right.    Have a seat.

10              The court has been, this morning, handed an

11   application for the entry of a temporary restraining order and

12   preliminary injunction in aid of an arbitration that has

13   already been noticed pursuant to a contract between the

14   petitioner and the respondents.       I have also been given an -- I

15   won't say the word "you" -- e-mail that was received in

16   response to notice that was given to the respondents about this

17   hearing.

18              Now, I am actually, unfortunately, not unfamiliar with

19   disputes that end up in the Mexican courts before they end up

20   in United States Courts which, of course, are ultimately

21   supposed to be resolved by arbitration.        And I have a feeling

22   that what is going to happen here is going to be a series of

23   dueling orders that will prove unenforceable here and there and

24   you are going to waste a lot of time.

25              But as I read your papers, you want me to issue a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 4 of 12   3
     j522espC

1    temporary restraining order and a preliminary injunction that

2    will, quote, restore the status quo, and I can't do that

3    because the status quo includes orders of a Mexican court which

4    I can't undo.    I have no power to undo an order of a Mexican

5    court.   You know that.

6               MR. DUNN:    We --

7               THE COURT:    You do know that, don't you?

8               MR. DUNN:    Your Honor, of course we know that you do

9    not have the power to undo an order of the Mexican court.

10              THE COURT:    Correct.   And right now there is an order

11   of a Mexican court that bars you from being here, is that not

12   correct?    Or at least I am told there is.       You don't know that

13   there is, but there may be.

14              MR. DUNN:    Based on what we have seen in the

15   attachments to the e-mail I received yesterday, there is an

16   order of the Mexican court with respect to the commencement of

17   arbitration that I know several things about, your Honor.

18              THE COURT:    Okay.

19              MR. DUNN:    One --

20              THE COURT:    It postdates the commencement of the

21   arbitration.

22              MR. DUNN:    Well, notice -- notice -- I know --

23              THE COURT:    You didn't get notice.

24              MR. DUNN:    It was supposedly issued on April 24 --

25              THE COURT:    Right.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 5 of 12        4
     j522espC

1              MR. DUNN:    -- but nobody seems to claim that we got

2    notice or service.

3              THE COURT:    And the arbitration was commenced on?

4              MR. DUNN:    Yesterday.

5              THE COURT:    Yesterday, okay.

6              MR. DUNN:    Yesterday morning, before we brought the

7    application --

8              THE COURT:    Okay.

9              MR. DUNN:    -- before we prepared the application and

10   before we gave the notice to the other parties.

11             I also know -- we are not asking the court -- we are

12   asking the court to restore the status quo, but only in two

13   very specific ways, your Honor, and I think you do have the

14   power to do those things, because all of the parties before you

15   are either Canadian entities with American principal places of

16   business or American entities.       We are proceeding pursuant to a

17   Delaware partnership agreement that specifically says disputes,

18   (a) will be resolved in arbitration and (b) there is an

19   exclusive irrevocable --

20             THE COURT:    I saw that.    I have seen it all.      I have

21   seen it all.

22             MR. DUNN:    Okay.    So I think you have the power to do

23   the two things we are asking you to do, which are to say don't

24   use their intellectual property and don't compete with them in

25   violation of the partnership agreement and tell the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 6 of 12     5
     j522espC

1    arbitration --

2              THE COURT:    I will say that I think you have been

3    snookered, and this is what I have been through before, because

4    there is like an order of a Mexican court from several months

5    ago throwing your clients out of this Delaware partnership, in

6    effect.   I find that -- I guess I could say I find that

7    extraordinary, because I have been there before, but there is

8    such an order and I can't undo that order.

9              MR. DUNN:    No, but the arbitration can decide what the

10   effect and consequences of that order are.

11             THE COURT:    Correct.

12             MR. DUNN:    And what you can do --

13             THE COURT:    The one thing I'm not going to do is

14   decide the ultimate dispute in this case.

15             MR. DUNN:    We are not asking you to do that.        We have

16   a very simple problem, and we tailored the request to your

17   Honor narrowly in light of the original Mexican order and

18   notwithstanding that we weren't aware of the second Mexican

19   order about the arbitration.       All we are asking you to do in

20   terms of restoring the status quo is say don't compete and

21   don't use the intellectual property.        Those don't -- I don't

22   think the Mexican orders affect that.

23             THE COURT:    I have to tell you, if I were you, I would

24   have added a third paragraph which said "and don't take any

25   steps anywhere in the world to interfere with the exclusive


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 7 of 12       6
     j522espC

1    jurisdiction of the United States District Court for the

2    Southern District of New York to decide this pre-arbitral

3    issue."

4               MR. DUNN:    Well, I think --

5               THE COURT:    And if I add that, even though you didn't

6    ask for it, I think it belongs there.

7               MR. DUNN:    Well, we would be happy to have that, and I

8    think that is something that we contemplated in light of what

9    we saw last night, your Honor.        We were not aware of the, what

10   I would describe as the second set of Mexican court orders

11   until literally 7:00 last night, and then I had to read them

12   until my pidgin Spanish.        And I apologize to the court, by the

13   way --

14              THE COURT:    I have pidgin Spanish, too.      I read some

15   of it.

16              MR. DUNN:    Okay.    So I apologize to the court for not

17   providing translations, but we wanted to get the application on

18   file before you.    We will provide translations to the excerpts

19   that were provided as attached to the e-mail I received last

20   night.    But on the basis of that e-mail, I would agree with you

21   that the order you suggested is an appropriate third addition

22   to the requested relief, not to interfere with or take steps to

23   derogate your jurisdiction, as agreed to by the parties in the

24   partners agreement.      So I think that is appropriate, and we are

25   trying to be careful about not asking you to take steps that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 8 of 12        7
     j522espC

1    have the effect of interfering with Mexican court jurisdiction,

2    whatever that is, but that do vindicate our right to

3    arbitration and do vindicate our rights to preliminary

4    injunctive relief in this case as bargained for by the parties.

5

6              THE COURT:    What is the section of the partnership

7    agreement that is the arbitration clause with the

8    pre-arbitration?

9              MR. DUNN:    12(c) of the partners agreement, your

10   Honor.

11             THE COURT:    And it is exclusive jurisdiction, right?

12             MR. DUNN:    It is exclusive jurisdiction, yes.           It says

13   that "the parties irrevocably and unconditionally submit to the

14   exclusive jurisdiction and venue of this court."

15             THE COURT:    And the title of your partnership

16   agreement is?

17             MR. DUNN:    It is called the Espiritu Santo

18   Technologies LLC Partners Agreement.

19             THE COURT:    Espiritu Santo.

20             MR. DUNN:    Espiritu Santo.

21             THE COURT:    Espiritu.

22             MR. DUNN:    Espiritu.

23             THE COURT:    I read Spanish, but I speak it

24   beautifully.    Espiritu, Holy Spirit.

25             MR. DUNN:    Yes, Holy Spirit.     Exactly.    My problem,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 9 of 12         8
     j522espC

1    your Honor, is I can read it, but my accent is dreadful.

2              THE COURT:    Okay.   No.   I have a great accent.

3              Espiritu Santo Holdings LP.

4              MR. DUNN:    LLC.

5              THE COURT:    It says LP in the caption of the case.

6              MR. DUNN:    The partnership agreement is LLC.

7              THE COURT:    LLC Partnership Agreement.

8              MR. DUNN:    Partners agreement.

9              THE COURT:    Partners Agreement.     Dated?

10             MR. DUNN:    December 6, 2017.

11             THE COURT:    I want to make sure that we absolutely

12   identify this.

13             So I am entering your TRO --

14             MR. DUNN:    Thank you.

15             THE COURT:    -- which, of course, is not binding on the

16   Mexican court.    Just like they don't bind me, I don't bind

17   them.   I have to recognize their judgment, they have to

18   recognize mine, but it's a big mess.        But the parties to this

19   agreement have clearly submitted to the jurisdiction of this

20   court for a singular purpose, that purpose being whether or not

21   there shall issue an injunction in aid of arbitration.              The

22   petitioner has a contractual right to come to this court for

23   that purpose, and it is a derogation of the contract for the

24   other parties to the contract to attempt to interfere with the

25   petitioner's right to come to this court or with the court's


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 10 of 12       9
     j522espC

1    jurisdiction.    So in addition to subparagraph 1 and 2, I am

2    adding such other and further relief as I deem just and proper,

3    and that is subparagraph 3, and that subparagraph will say,

4    "taking any further steps" -- I can't undo what's been done --

5    "in any Mexican court or otherwise anywhere in the world to

6    interfere with or divest or derogate the jurisdiction of the

7    United States District Court for the Southern District of New

8    York to decide the issue of pre-arbitral injunctive relief as

9    provided for in paragraph 12(c) of the Espiritu Santo Holdings

10   LLC Partners Agreement, dated December 6, 2017."

11             MR. FLEMING:     Your Honor, it is Espiritu Santo

12   Technologies LLC Agreement, not Holdings.

13             THE COURT:    Okay, Technology.     We want to get this

14   right.

15             MR. DUNN:    Unfortunately Espiritu Santo Holdings is

16   one of the parties --

17             THE COURT:    Is one of the parties.

18             MR. DUNN:    -- to the Technologies LLC agreement.         I

19   love these agreements where the parties are so creative in

20   naming their parties.

21             THE COURT:    I do think you should post some security.

22             MR. DUNN:    200,000?

23             THE COURT:    No, 50.

24             MR. DUNN:    50, okay.

25             THE COURT:    50 by the end of the day tomorrow.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 11 of 12   10
     j522espC

1              And the hearing on the PI will be May 13, 2019 at 11

2    a.m.   They can show up or not if they choose, but they clearly

3    chose to not show up this morning and that was a deliberate

4    choice.

5              Okay.    Service on or before -- you are going to get

6    these out today anyway, right?       So let's make it May 2, 2019,

7    by 8 p.m. tonight, which is EST, which will be 5:00 in Mexico.

8    This is good, and I have signed this, and we will make some

9    copies of that.

10             We are all in kind of an awkward position because of

11   the actions that have been taken by the Mexican court, and we

12   will do the best we can to navigate them.         Okay?

13             MR. DUNN:    I appreciate that, your Honor.

14             On the service issue, I assume that service by tonight

15   by e-mail and --

16             THE COURT:    E-mail and overnight courier.

17             MR. DUNN:    -- and dispatched by overnight courier will

18   be satisfactory.

19             THE COURT:    Yes.    That is what it says in the order.

20             MR. DUNN:    Great.

21             THE COURT:    Okay?

22             MR. DUNN:    Thank you very much, your Honor, and thank

23   you for hearing us on such short notice.

24             Do you want us to file translations to the attachments

25   to the e-mail?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:19-cv-03930-CM Document 13-1 Filed 05/09/19 Page 12 of 12      11
     j522espC

1              THE COURT:    Yeah, when you get around to it.

2              MR. DUNN:    Thank you.

3              THE COURT:    Any of the Mexican judgments or

4    interlocutory orders, to -- I mean, I can do it, but it takes

5    so much more time.

6              MR. DUNN:    I'm in the same position.       I empathize.

7              THE COURT:    All right.

8              MR. DUNN:    Thank you.

9              THE COURT:    Thank you.

10             You might consider the need to brief the impact of any

11   Mexican order on -- you know, it is one thing to blithely say

12   they contracted for it.      There happen to be orders.       I think

13   you need to pay attention to that in your briefing.

14             MR. DUNN:    I am aware of that, your Honor.

15             THE COURT:    I know you are aware of it.

16             MR. DUNN:    Thank you.

17                                      oOo

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
